NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on June 28, 2022.    
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing Apparatus Having Color Profiling, Method for Controlling Same, and Storage Medium.
Claims 1, 2, 6–14 are allowed. Claims 1 and 11–13  are independent. Claims 2, 3–10 and 14 depend on claim 1.
The Non-Final Rejection (dated ‘March 28, 2022’) indicated that claim 15 would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. The Reply has amended independent claims 1 and 11–13 by incorporating the allowable subject matter of claim 15. Accordingly, Claims 1 and 11–13 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 1 and 11–13  .
The Reply has amended claims 1 and 11–13 to add several features as shown in the excerpt below:
[1] “receive, from an external apparatus, print data and quality requirement data designating a spot color; and
select an output color profile to be used for print processing of the print data from among the received output color profiles based on the spot color designated in the received quality requirement data,
wherein the selected output color profile is an output color profile of the smallest color difference value among color difference values obtained based on the spot color designated in the received quality requirement data and the received output color profiles.”
[11] “receiving, from an external apparatus, print data and quality requirement data designating a spot color; and
selecting an output color profile to be used for print processing of the print data from among the received output color profile based on the spot color designated in the received quality requirement data,
wherein the selected output color profile is an output color profile of the smallest color difference value among color difference values obtained based on the spot color designated in the received quality requirement data and the received output color profiles.”
[12] “receiving, from an external apparatus, print data and quality requirement data designating a spot color; and
selecting an output color profile to be used for print processing of the print data from among the received output color profile based on the spot color designated in the received quality requirement data,
wherein the selected output color profile is an output color profile of the smallest color difference value among color difference values obtained based on the spot color designated in the received quality requirement data and the received output color profiles.”
[13] “receive, from an external apparatus, print data and quality requirement data including a spot color; and
select an output color profile to be used for print processing of the print data from among output color profiles based on the spot color designated in the received quality requirement data,
wherein the selected output color profile is an output color profile of the smallest color difference value among color difference values obtained based on the spot color designated in the received quality requirement data and the output color profiles.”
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Agehama (2005/0206925) and Smith (2014/0168712), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1 and 11–13 are allowable over the prior art of record. It follows that claims 2, 6–10 and 14 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Shibata (2017/0054877)
Describes a color verification system of an aspect of the present invention includes an information processing apparatus that generates a job and an image forming apparatus that forms a color image on a sheet on the basis of the job. The information processing apparatus includes a storage portion that stores: information of the image forming apparatus under management; and target information including a target profile set to the image forming apparatus. Furthermore, when a plurality of different target profiles is set to the image forming apparatus, the information processing apparatus includes a job generation portion that generates the job: including image data containing a plurality of color verification images associated with the plurality of target profiles, respectively; and including an output setting.
Kuroiwa (2016/0352976)
Describes an apparatus has an apparatus management unit for calculating and managing a color correction effective time according to color accuracy level of a printing apparatus. An output management unit sets the output order of a set of print jobs waiting to be output and execution timing of the color correction based on required color accuracy level, required time of the print job and color correction effective time according to the color accuracy level of the printing apparatus and instructs the printing apparatus to execute the processing of the print job and the color correction.
Page et al.  (9,346,282)
Describes an image is printed with an inkjet-printing device using specialty ink (300). The device can use standard cyan ink, standard magenta ink, standard yellow ink, and standard black ink to print full-color images on media. However, the specialty ink is a type of ink other than the types of the standard cyan ink, the standard magenta ink, the standard yellow ink, and the standard black ink. A replacement color ordinarily printed using the standard cyan ink, the standard magenta ink, the standard yellow ink, and/or the standard black ink is determined (306). An image having one or more pixels having the replacement color is printed on the media (316).

Table 1
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672